Name: Council Decision (EU) 2019/1028 of 14 June 2019 on the position to be taken on behalf of the European Union within the Council of Members of the International Olive Council as regards trade standards applying to olive oils and olive pomace oils
 Type: Decision
 Subject Matter: international trade;  trade policy;  international affairs;  processed agricultural produce;  plant product
 Date Published: 2019-06-24

 24.6.2019 EN Official Journal of the European Union L 167/24 COUNCIL DECISION (EU) 2019/1028 of 14 June 2019 on the position to be taken on behalf of the European Union within the Council of Members of the International Olive Council as regards trade standards applying to olive oils and olive pomace oils THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(3), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The International Agreement on Olive Oil and Table Olives, 2015 (the Agreement) was signed on behalf of the Union in accordance with Council Decision (EU) 2016/1892 (1) on 18 November 2016 at the United Nations Headquarters in New York, subject to its conclusion at a later date. The Agreement entered into force provisionally on 1 January 2017 in accordance with Article 31(2) thereof. (2) The Agreement was concluded on 17 May 2019 by Council Decision (EU) 2019/848 (2). (3) Pursuant to Article 7(1) of the Agreement, the Council of Members of the International Olive Council (Council of Members) is to adopt decisions that modify trade standards applying to olive oils and olive pomace oils. (4) The Council of Members, during its 109th session from 17 June to 21 June 2019, is to adopt decisions modifying trade standards applying to olive oils and olive pomace oils. (5) It is appropriate to establish the position to be taken on the Union's behalf in the Council of Members, as the decisions to be adopted will have legal effects on the Union as regards international trade with the other members of the International Olive Council (IOC) and will be capable of decisively influencing the content of Union law, namely on marketing standards concerning olive oil adopted by the Commission pursuant to Article 75 of Regulation (EU) No 1308/2013 of the European Parliament and of the Council (3). (6) The decisions to be adopted by the Council of Members concern the revision of a title, precision and figure margins, chromatograms, precision values and references to other documents. They have been extensively discussed between scientific and technical experts of the Commission and Member States on olive oil. They will contribute to the international harmonisation of the olive oil standards and establish a framework which will ensure fair competition in the trading of products of the olive oil sector. Those decisions should therefore be supported, and consequently amendments to Commission Regulation (EEC) No 2568/91 (4) will be required. (7) If the adoption of those decisions by the Council of Members during its 109th session is postponed as a result of some Members not being in a position to give their approval, the position set out in the Annex to this Decision should be taken on behalf of the Union within the framework of a possible procedure for adoption by the Council of Members by exchange of correspondence, pursuant to Article 10(6) of the Agreement. The procedure for adoption by exchange of correspondence should be initiated before the next regular session of the Council of Members in November 2019. (8) In order to preserve the interests of the Union, the representatives of the Union in the Council of Members should be allowed to request to postpone the adoption of decisions modifying trade standards applying to olive oils and olive pomace oils in the 109th session of the Council of Members, if new scientific or technical information presented before or during that session calls into question the position to be taken on the Union's behalf, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Council of Members during its 109th session from 17 June to 21 June 2019, or within the framework of a procedure for adoption of decisions by the Council of Members by an exchange of correspondence to be initiated before its next regular session in November 2019, as regards trade standards applying to olive oils and olive pomace oils, is set out in the Annex. Article 2 If the position referred to in Article 1 is likely to be affected by new scientific or technical information presented before or during the 109th session of the Council of Members, the Union shall request that the adoption by the Council de Members of decisions modifying trade standards applying to olive oils and olive pomace oils be postponed until the position of the Union is established on the basis of that new information. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 June 2019. For the Council The President E.O. TEODOROVICI (1) Council Decision (EU) 2016/1892 of 10 October 2016 on the signing, on behalf of the European Union, and provisional application of the International Agreement on Olive Oil and Table Olives, 2015 (OJ L 293, 28.10.2016, p. 2). (2) Council Decision (EU) 2019/848 of 17 May 2019 on the conclusion on behalf of the European Union of the International Agreement on Olive Oil and Table Olives, 2015 (OJ L 139, 27.5.2019, p. 1). (3) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (4) Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis (OJ L 248, 5.9.1991, p. 1). ANNEX The Union shall support the following amendments to the IOC methods at the 109th session of the Council of Members from 17 June to 21 June 2019, or within the framework of a procedure for adoption of decisions by the Council of Members by an exchange of correspondence to be initiated before its next regular session in November 2019:  the revision of method COI/T.20/Doc. No 19/Rev. 5 (Spectrophotometric investigation in the ultraviolet) by removing an absolute value and revising precision values;  the revision of method COI/T.20/Doc. No 42-2/Rev. 3 (Precision values of the methods of analysis adopted by the International Olive Council) by revising the precision values related to the methods COI/T.20/Doc. No 19 and COI/T.20/Doc. No 26;  the revision of method COI/T.20/Doc. No 26/Rev.4 (Determination of the sterol composition and content and alcoholic compounds by capillary gas chromatography) by revising the title, precision and figure margins and chromatograms. Technical adaptations to other methods or documents of the IOC may be agreed to by the representatives of the Union in the Council of Members without further decision of the Council if those technical adaptations result from amendments referred to in the first paragraph.